743 N.W.2d 897 (2008)
Kendric WATTS, Individually and as Personal Representative of the Estate of Vera Watts, Deceased, Plaintiff-Appellee,
v.
HENRY FORD HEALTH SYSTEMS, d/b/a Henry Ford Hospital, and Center for Senior Independence, Defendants, and
Trinity Continuing Care Services, d/b/a St. Joseph's Living Center, Defendant-Appellant.
Docket No. 133588. COA No. 267551.
Supreme Court of Michigan.
February 1, 2008.
On order of the Court, the application for leave to appeal the January 12, 2007 order of the Court of Appeals is considered, and it is DENIED. Pursuant to MCL 600.5838a(1), a claim for medical malpractice "accrues at the time of the act or omission that is the basis for the claim of medical malpractice." In this case, the last date the defendant had any contact with the decedent was January 2, 2003, as shown by the decedent's medical records and as admitted by the plaintiff in his answer to the defendant's motion in the trial court. Therefore, plaintiffs claim for medical malpractice accrued no later than January 2, 2003. Accordingly, the period of limitations would have expired on January *898 2, 2005; however; because this was a Sunday, pursuant to MCR 1.108(1), the notice of intent that was filed on January 3, 2005, was timely. The notice of intent tolled the period of limitations for 182 days, and, thus, the complaint that was filed on July 1, 2005, was also timely.